DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
           Independent claim 1 and dependent claims 2-14 are allowed for the reason that prior art of record do not teach or suggest the claimed image recording apparatus comprising: 
             a member including a downstream end of the member in the transport direction, a first portion that is fitting with another member and a second portion that connects the downstream end and the first portion, 
first portion and 
            wherein the second portion includes a portion extending above the roller of the roller pair.  

	The closest art to Ikeda (JP 2000-071532 ) cited in US Patent 6896432 to Ohyama shows a pressing plate (110)  including a downstream end in the transport direction.  While it may be interpreted that the pressing plate includes a first portion that is fitting with another member (pinch roller 103) , Ikeda does not appear to teach or suggest that the pressing plate includes a second portion that connects the downstream end (protrusions 109) and the first portion and that the second portion includes a portion extending above the transport roller (102) of the roller pair (102, 103).

    PNG
    media_image1.png
    902
    822
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261. The examiner can normally be reached T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN H TRAN/Primary Examiner, Art Unit 2853